DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/21/2022 has been entered. Claim 1 has been cancelled, claims 2-16 have been amended, and claims 17-20 are newly added. Claims 2-20 remain pending in this application. Applicant’s amendments and remarks have overcome the objections and rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed 04/27/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022 was filed after the mailing date of the Non-Final Rejection on 04/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Faustino Lichauco on 08/26/2022. See attached interview summary for more details.
The application has been amended as follows: 
Claim 3 has been amended as follows:
3. An apparatus comprising an oxygen sensor for sensing dissolved oxygen concentration in tissue in a wound bed, said [[apparatus]] oxygen sensor comprising an electrochemical sensor configured for measuring an oxygenation level in said wound bed, said electrochemical sensor comprising a cathode and an anode, wherein said cathode comprises a first conductive thread, wherein said anode comprises a second conductive thread, wherein said first and second conductive threads have proximal sections connected to a potentiostat, wherein said second conductive thread has a bare distal section and a shielded section that extends between said proximal section and said bare distal section, [[and]] wherein one or more of said threads comprises gold, and wherein said electrochemical sensor has an adjustable sensing zone.
Claim 18, line 1, --comprise-- has been inserted after “threads”.
Claim 19 has been cancelled.
Claim 20, line 1, “electrochemical sensor has a” has been deleted.
Claim 20, line 2, “that” has been deleted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Sonkusale et al. (US 2018/0228436 - previously cited) teaches sensing threads that can comprise dielectric or insulating materials to act as an insulated wire (paragraph 46) and suggests integration of sensing threads into a bandage for wound sensing (paragraph 67). However, Sonkusale does not suggest that sensing threads can comprise adjustable sensing zones.
Lillehoj et al. (WO 2017/189966 - previously cited) teaches embroidered electrochemical sensors comprising conductive fibers (Fig. 1). Lillehoj et al. teaches that conductive fibers can comprise gold (paragraph 8, 30) and suggests the use of the sensors in wound sensing applications (paragraph 92). Since the embroidered sensors are fixed in place, Lillehoj et al. does not teach or suggest that the sensing zones of the conductive fibers are adjustable.
Flaherty et al. (US 2007/0106143) teaches an electrode array comprising a probe assembly, where the probes may be movable relative to each other for precise positioning (paragraphs 7-8, 63). However, this probe assembly is applied to the brain for sensing electrical activity (paragraphs 4-6). 
Andino et al. (US 2009/0048635) teaches a device that can apply electrode strips to wounds of skin (Abstract, paragraph 41). Andino et al. also teaches providing an oxygen sensor at the wound site (paragraph 72). While the electrode strips are flexible and can be adjusted to a wound shape, the purpose of the flexible electrode strips are for applying therapy to a wound and skin (paragraphs 32, 81), and details of the oxygen sensor are not shown.
The prior art of record does not teach or suggest, in combination with all other claim elements, an oxygen sensor with a cathode and partially shielded anode, wherein the oxygen sensor comprises an adjustable sensing zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791